DETAILED ACTION
Applicants' arguments, filed August 31 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants election of Group I, claims 1-19, without traverse on August 11, 2020. Claims 5-6 and 14-22 were cancelled by Applicants without prejudice or disclaimer.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. The application as originally filed does not appear to describe “wherein the removing occurs by the one or more alumina nanoparticles adsorbing to the surface, thereby disrupting microbial adsorption to the surface”. Applicants stated that support can be found at p.8, lines 19-23 and p 18, lines 20-25 of the instant specification. However, the disclosed microbial adsorption to a negative substrate appears to distinct from adsorption to the recited surface. Thus, it appears that the claim 1, as presently amended, is not supported by the as-filed application. 


Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 1 recites “[a] method for removing one of more sessile microorganisms from a surface, said surface in contact with a water system or water source, comprising: contacting the water system or water source in contact with the one or more sessile microorganisms on the surface with a composition…” (emphasis added by Examiner). There is insufficient antecedent basis in the claims for the limitation “the water system or water source in contact with the one or more sessile microorganisms” because the water system is only recited as contacting the surface, not the microorganism(s). 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. 2015/0018317) in view of Mehregan (provided by Applicants on IDS dated 6/14/2019), the combination taken further in view of Oakes (U.S.P. 5,200,189). 
Ji teaches a biocidal composition comprising tetrakis(hydroxymethyl) phosphonium sulfate (a quaternary phosphonium salt) and its use for control of microorganisms in aqueous and water-containing systems such as industrial process water, oil field functional fluid, wastewater, and ballast water ([0003]-[0007] and claims). The addition of tributyl tetradecyl phosphonium chloride to the composition provides a synergistic biocidal effect [0008, 0024]. Ji teaches the addition of other known biocides [0014] 
Ji does not teach the addition of alumina nanoparticles. 
Mehregan (provided by Applicants on IDS dated 6/14/2019) teaches that Al2O3 nanopowders are suitable for active control of biofouling, with potent gram positive and gram-negative antibacterial action. The alumina nanoparticles showed antimicrobial activity against antibiotic resistant bacterium (p.71).  Thus, the nanostructures provide potent antimicrobial properties for inhibition of biofilms (p.74). The concentration of the alumina nanoparticles is 5-1000µg/ml (i.e. 5-1000ppm) (Table 1) The minimum inhibitory concentration of silica nanoparticles shows it is effective against a wide range of bacteria, including staphylococcus aureus (Fig.4). Mehregan teaches uses for the silica microparticles include use as an antimicrobial coating, wastewater treatment, and antifouling agent (p.74). 
Mehregan does not teach the addition of a peroxycarboxylic acid.
Oakes teaches a peroxyacid antimicrobial composition comprising a C1-C4 peroxycarboxylic acid, which may be formulated as a concentrate for dilution and use as an aqueous antimicrobial sanitizer (cols. 6-7). 
Oakes does not teach the addition of aluminum nanoparticles. 
Prior to the filing of the present patent application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Ji to include the alumina nanoparticles composition of Mehregan and the peroxycarboxylic acid composition of Oakes in order to further sterilize bacteria and inhibit microorganisms. MPEP 2144.06 (I). One of skill in the art combining multiple compositions which are prior art recognized to treat bacteria in contaminated water would have a reasonable expectation that sessile microbes in the water system would be treated, particularly where the inclusion of tetrakis(hydroxymethyl) phosphonium sulfate and tributyl tetradecyl phosphonium chloride is taught to synergistically treat and remove microbial populations. 


Obviousness Remarks
Applicants argue that none of the cited references teach the mechanism of action or the claimed composition in the recited mechanism of action. Specifically, Applicants argue that the references do not demonstrate more and more individual nanoparticles being attracted to the biofilm based on charge, thereby rupturing and removing the biofilm. Because of the deficiency, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. The features upon which Applicant relies (i.e., accumulating nanoparticles and rupturing of biofilm) are not recited or required in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims can be satisfied by a single alumina nanoparticle and claims 1-4 and 7-12 permit a single microorganism which is not in the form of a biofilm. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that Ji cannot teach a composition not including a quaternary phosphonium salt. Since the presently amended claims do not require a phosphonium salt, Applicants submit the rejection must be withdrawn. 
Examiner disagrees. The instant claims no longer require a quaternary phosphonium salt to be present, but the claims do permit a quaternary phosphonium salt to be present based on the use of the open-ended transition phrase “comprising”. As such, Applicants argument is unpersuasive. 

Applicants argue that there is no expectation of combining Ji with Mehregan to successfully remove sessile microorganisms because Ji teaches synergistic antimicrobial kill of planktonic microorganisms. Applicants request the rejection be withdrawn. 
Examiner disagrees. Ji teaches synergistic killing of microorganisms generally. Ji does not appear to differentiate between planktonic and sessile microorganisms and Applicants counsel does not provide a citation for the statement to the contrary. Since the preponderance of the evidence supports the synergistic killing of microorganisms generally, which includes sessile microorganisms, Applicants argument is unpersuasive. 

Applicants argue that the sol gel of Mehregan is distinct from the aqueous dispersion of alumina nanoparticles and a biocide instantly claimed. Mehregan also fails to teach or suggest each of the presently recited steps. For example, Mehregan does not teach the alumina nanoparticle is adsorbed to the surface.  Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. In response to Applicant's arguments against the Mehregan reference individually, one cannot show nonobviousness by attacking references individually where the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants argument is unpersuasive.  

Applicants argued that biofilms are more resistant to a variety of stresses than their planktonic counterparts, noting that a biofilm matrix may be composed of variety of biopolymers and biofilms and may be up to 3K times more resistant to antibiotics than planktonic cells. Given that biofilms can be challenging to remove and the references relate to problems with planktonic microorganisms, Applicants submit that the obviousness rejection should be withdrawn as there is no reasonable exaction of success for biofilm removal. 
Examiner disagrees. Applicants have provided evidence that biofilms can be more resistant to antibiotics than planktonic cells. However, instant claims 1-4 and 7-12 do not recite or require a biofilm. Regarding claim 13, Examiner reiterates that the cited prior art teaching provides an expectation of synergistic antibiotic action. As such, a skilled artisan would be motivated to use the synergistic combination of antibiotics on biofilms with a reasonable expectation of success. This expectation is supported by the cited prior art. Mehregan (provided by Applicants on IDS dated 6/14/2019) teaches that Al2O3 nanopowders are suitable for active control of biofouling, with potent gram positive and gram-negative antibacterial action. The alumina nanoparticles showed antimicrobial activity against antibiotic resistant bacterium (p.71) and provide potent antimicrobial properties for inhibition of biofilms (p.74). The instant claims recite the transition phrase “comprising” (claim 1, line 2), so additional non-recited steps are permitted by the claims. See MPEP 2111.03. As such, the claims permit the inclusion of traditional methods for removing biofilms such as scrubbing or pressure washing. Thus, Applicants argument that a skilled artisan would not have a reasonable expectation of success remains unpersuasive. 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612